DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group 1 claims 1-13, 19 in the reply filed on  4/28/21 is acknowledged.  The traversal is on the ground(s) that independent claims 14, 20 can be effectively considered together and there is no unreasonable search burden.  This is not found persuasive because the examination of invention group 2 and 3 require a complete search of the CPC group 2 (A61B17/3417 has around 10606 hit), CPC group 3 (A61B17/3496 has around 4510 hit), wherein the elected invention of group 1 (A61B17/34 has around 6401 hit) would not.  The CPC of group 2 and 3 contain over 15116 patent documents that are not classified in any of the required search area for elected Group 1 (see East searched history).
Claims 14-18, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/28/21.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specification
The abstract of the disclosure is objected to because it contains legal phraseology such as “comprises” in line 5.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zipper U.S 2009/0216195 in view of Querals et al U.S 5,290,295.
Claim 1 :  Zipper disclose a device 100 for providing access to a vessel or other luminal organand to prevent overperforation of the same as best seen in figures 1-6, the device comprising: a needle 40 having a needle tip at 41  and a sheath 20 configured to be positioned around at least part of the needle, the sheathhaving a blunt non-piercing tapered distal sheath end at the area 22, figures 1-3; but is silent regarding at least one current element wherein activation of the at least one current element can facilitate vasodilation of the vessel or other luminal organ and the fluid from the vessel or other luminal organ can enteran interior space of the sheath through an aperture at the distal sheath end and be visuallydetected so to prevent overperforation of the vessel or other luminal organ.  However, Querals teach an access device in the same field of endeavor that disclose a medical device tool having a tapered tip in which at least one current element 66, fig. 9, see col. 8, lines 27-49) positioned thereon  or embedded therein at or near the needle shaft tip 64.  Therefore, it would have been obvious to one 
Claim 2:  Zipper discloses a protractor 60 (actuating member 60, see paragraph 32, fig. 1) in communication with the needle, whereby engagement of theprotractor causes the needle tip to protract from the sheath through the aperture, and wherebyrelease of the protractor causes the needle tip to retract through the aperture into the sheath 20.
Claims 3-4:  Zipper in view of Querals et al teach wherein the device is configured so thatwhen the needle tip 41 punctures the vessel or other luminal organ underneath skin after puncturingthe skin and is advanced along with the sheath so that distal sheath end is also positioned withinthe vessel or other luminal organ and so that the fluid from within the vessel or other luminalorgan is in contact with the needle tip at 41(Zipper, figures 1-3), activation of the at least one current element 66 (Querals) can facilitatevasodilation of the vessel or other luminal organ., wherein the at least one current element 66comprises an excitation electrode configured to generate an electric current (Queral et al , see col. 8, lines 27-49, fig. 9).
Claims 5-6:  Zipper discloses wherein the protractor 60 is selected from thegroup consisting of a button 61 and a rotatable dial (figures 4-6, see paragraph 34)., wherein the tapered distal end of the sheath at area 22 
Claims 7-8  Zipper discloses further comprising: a needle mechanism in communication with the needle and the protractor 60, the needle mechanismoperable to facilitate protraction and retraction of the needle tip from the sheath., wherein the needle mechanism is selectedfrom the group consisting of a spring, a compliant polymer, a coil, a sponge, and a bladder (see paragraph 34, the examiner notes that the movement of the actuating member 60 may result from a biased spring return force).
Claims 9-11 are rejected under 35 U.S.C 103 as being unpatenable over Zipper in view of Querals as applied to claim 1 above, and further in view of Tal et al U.S 2008/0294111.
Claims 9-10:  Zipper in view of Querals et al disclose the invention substantially as claimed but is silent regarding one or more wire apertures defined therethrough and a wire positioned through the one or more wire apertures as claimed.  However, Tal teaches  an access device in the same field of endeavor (see paragraph 2) comprising one or more wire apetures defined therethrough and a wire 120 positioned through the one or more wire apertures as claimed (see fig. 1, paragraphs 44, 50).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tool of Zipper in view of Querals by providing it with a wire aperture defined therethrough and a wire positioned through the wire aperture, as taught by Tal et al in order to aid in passing the needle device through the vessel or other luminal organ
Claim 11:  Querals et al teach herein the wire further comprises at leastone wire current element 66, fig. 9 positioned thereon or embedded therein at or near a wire tip, the at leastone wire current element configured to generate an electric current to cause vasodilation of thevessel or other luminal organ (see col. 8, lines 27-49).
Claims 12, 19 are rejected under 35 U.S.C 103 as being unpatenable over Zipper in view of Querals as applied to claim 1 above, and further in view of Cragg et al U.S 2003/0229353.

However, Cragg teached a medical system in the same field of endeavor (see paragraph 93) including a dilator 96, fig. 13, see paragraph 113 configured to surround part of the sheath 70, fig. 13, and an access catheter 84, fig. 13 configured to advancement over the guidewire and further advancement into the vessel or other luminal organ (see fig. 13).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the needle tool of Zipper in view of Querals that has a dilator, and an access catheter, a guidewire as part of a system as taught by Cragg in order to facilitate an access to a vessel or other luminal organ during the surgical procedure.
Claim 19:  Zipper discloses wherein the tapered distal end of thesheath at area 22, figures 1-3 is configured to allow blood or other bodily fluids to pass between an outside wall of theneedle and the aperture when the needle is protracted from the sheath 20.
Claim 13 is  rejected under 35 U.S.C 103 as being unpatenable over Zipper in view of Querals as applied to claim 1 above, and further in view of Peyser  et al U.S 2007/0249922.
Claim 13:  Zipper in view of Querals et al disclose the invention substantially as claimed but is silent regarding a sensor coupled to a needle as claimed.
However, Peyser teached a medical system in the same field of endeavor (see paragraph 4) comprsing a sensor coupled to a needle and operable to sense at least one bodily parameter (see paragraph 220, and paragraph 3).  It would have been 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/VI X NGUYEN/Primary Examiner, Art Unit 3771